DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities: In line 2, the recitation “is shelf configured” should be “is configured”. In line 4, the recitation “and to be” should be “and is configured to be”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 11 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
With respect to claim 11: Page 5 of the originally-field specification states “One end of the connecting arm 22 is fixedly connected to the base 21, and the other end passes through the first sliding groove 111 or the second sliding groove 121 and is connected to the partition plate 30 (referring to figure 4).” See Applicant’s figures 3-4 for the base 21 and connecting arm 22.

The “insertion bar” and “insertion slot” of claim 11 are not supported by the original disclosure, and raise the issue of new matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1, 6-7, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2015-0062662 A (Han) in view of US 8,590,992 B2 (Lim).
With respect to claim 1: Han discloses an adjustable refrigerator drawer assembly (reservoir 300 of Figs. 19-25), comprising: a drawer body (reservoir main body 310), provided with an accommodating cavity for placement of objects (Fig. 19); a sliding assembly (at least guide arm 330), slidably disposed in the drawer body (guide arm 330 slides on guide bar 350) in a left-and-right direction perpendicular to a pulling direction of the drawer body (when reservoir 300 of Fig. 19 is mounted in the same orientation as reservoir 100 of Fig. 1); and at least one partition plate (separator 320), detachably connected to the sliding assembly (using screws), configured to separate the accommodating cavity (as shown in Fig. 19), and moving with the sliding assembly to change a size of the cavity separated by the at least one partition plate (Figs. 19-20 and pages 12-13), wherein the at least one partition plate is arranged along the pulling direction of the drawer body (Figs. 1 and 19-20), and front and rear ends of each of the at least one partition plate are connected to the sliding assembly (Figs. 19-20), wherein the drawer body comprises a front wall and a rear wall arranged oppositely (Figs. 19-20), the front wall and the rear wall are respectively provided with a first sliding groove (a first of the two penetration holes 314) and a second sliding groove (a second of the two penetration holes 314) aligned with each other (Figs. 19-20), the sliding assembly is inserted into the first sliding groove and the second sliding groove, and the sliding assembly can slide along the first sliding groove and the second sliding groove (Figs. 19-
See Han Figs. 21-23. In the relied-upon embodiment of Han, the separator 320 is secured to the guide arm 330 via a pair of bosses 335 on the guide arm 330 and a pair of tightening covers 325 that correspond to the bosses 335. See Han page 12. Screws, not shown in Figs. 21-23, pass through the bosses 335 of the guide arm 330 and into the tightening covers 325. Such screw connection structure enables disassembly of the separator 320 and the guide arm 330. 
In the two other embodiments of Han Figs. 1-10 and 11-20, the separator 120/220 and guide arm 130/230 are detachably connected using other structures. 
Han does not disclose “a notch” as claimed. 
Lim discloses a container of a refrigerator drawer that includes an adjustable divider structure, analogously to the invention of Han. Lim’s slide members 250 each include a force-fit clamp 252 that connect to a vertical rod 233/237 of partition member 230. Lim Col. 9 discloses that the force-fit clamps 252 being open upward and downward 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Han’s guide arms 330 to include Lim’s force-fit clamp 252, as the substitution of one known element for another yields predictable results to one of ordinary skill in the art. 
One would be motivated to make such a modification because Lim’s clamps 252 allow vertical adjustability for Han’s separator 320 in a similar way as in Lim’s invention. Further, Lim’s clamps 252 do not require the use of screws, and therefore tools, for assembly and disassembly of the parts. Using Lim’s structure is faster and easier than the structure disclosed by Han. 
See Han Fig. 21. One would be motivated to put Lim’s clamp 252 where Han’s tightening covers 325 are depicted, to thereby enable the separator 320 to be separated from the reservoir 300 by itself while leaving the guide arm 330 attached. Using the modification is easier and faster than using a screwdriver to unthread screws (not shown) that are inserted inside guide arm 330 and engaged into the covers 325 (as disclosed in Han page 12).
In the combination, it is obvious for the clamp 252 to engage an edge of the separator 320 in a similar manner as the clamp 252 engages the vertical rod 233/237 in Song’s invention. In the combination, the clamp 252 makes obvious the claimed “notch”. As applied on Han’s guide arm 330, clamp 252 makes obvious “the disassembling…” limitation at the end of claim 1. The clamp 252 allows disassembly similar to allowing upward vertical adjustment, but requires pulling the separator 320 further upward. 
With respect to claim 6: See Han Fig. 20. The two guide bars 350 meet “two guide rods” as claimed. Fig. 21 shows the base sleeved on the guide bars 350 as claimed. 
With respect to claim 7: See Han Figs. 20 and 24-25. Each guide bar 350 is received by boss portion 375 and mounting hole 376 of the guide cover 370. Boss portion 375 forms one “limiting block” as claimed, because that contacts one side of the guide arm 330 at the left end of travel. 
The mounting hole 376 and/or wall of guide cover 370 on which the mounting hole 376 is formed is a second “limiting block” as claimed, because that contacts the opposite side of the guide arm 330 at the right end of travel. 
With respect to claim 10: See Figs. 1 and 19. See pages 5-6. The reservoir is configured to be disposed in switching room 40. Room 40 can be selectively maintained as a refrigerating chamber or a freezing chamber. Room 40 meets “a temperature-variable chamber of the refrigerator” as claimed. 
With respect to claim 11: See Han Fig. 23. As set forth in the rejection of claim 1, the upper portion of guide arm 330 (includes protrusion parts 332 and rib 334) is relied upon as the claimed “base”, and the lower portion of guide arm 330 (includes bosses 335 and part 337) is relied upon as the claimed “connecting arm”. Han’s guide arm 330 is a single piece. Han’s guide arm 330 lacks “an insertion bar” and “an insertion slot” as claimed. 
However, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. 

See Han Fig. 15 and page 10. Screw parts 242 are threaded into roller mounting units 234.
See Han Fig. 6 and page 7. The shafts 142 of rollers 140 are inserted into roller mounting units 134.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to form Han’s guide arm 330 as two pieces that are attached together using one of the attachment structures already used in Han’s invention, as an obvious variation of Han’s guide arm 330. 
As modified, bosses 335, screw parts 242, and/or shafts 142 make obvious the claimed “insertion bar”. As modified, holes 323, roller mounting units 234, and/or roller mounting units 134 make obvious the claimed “insertion slot”.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2015-0062662 A (Han) in view of US 8,590,992 B2 (Lim) as applied to claim 1 above, and further in view of US 2014/0265802 A1 (Wilcox).
With respect to claim 8: In Han’s invention, there is a single separator 320. This does not meet “two partition plates” as claimed.
However, Wilcox shows it is known to have multiple dividers in a single refrigerator drawer, and for there to be multiple guide grooves for the dividers in each of the front and rear walls of the drawer.

One would be motivated to make such a modification in order to provide further subdivision of the space within the reservoir 300, to thereby store a greater number of different types of goods. 
The multiple separators 320 make obvious “two partition plates” as claimed. The upper and lower grooves in each of the front and rear walls of Wilcox make obvious the claimed “first sliding grooves” and “second sliding grooves”. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2015-0062662 A (Han) in view of US 8,590,992 B2 (Lim) as applied to claim 1 above, and further in view of KR 10-2015-0073540 A (Seo).
With respect to claim 8: In Han’s invention, there is a single separator 320. This does not meet “two partition plates” as claimed. 
However, Seo shows it is known to have multiple dividers in a single refrigerator drawer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Han to include multiple separators 320, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.

The multiple separators 320 make obvious “two partition plates” as claimed. Regarding the claimed “first sliding grooves” and “second sliding grooves”, both Han and Seo show a single groove extending across each of the front and rear walls of the drawer. 
It has been held that a change in size of a component is within the level of ordinary skill in the art. It has been held that duplication of the essential working parts of an invention involves only routine skill in the art. 
Han Fig. 20 shows a single penetration hole 314 extending across each of the front and rear walls of the reservoir 300. Having two separate penetration holes 314 extending across each of the front and rear walls of the reservoir 300 is an obvious variant of Han’s invention, because that involves making the penetration holes 314 smaller and duplicating them. 
One would be motivated to make such a modification in order to provide two separators 320 each with their own set of front and rear penetration holes 314. This provides each separator 320 with a defined, predetermined portion of the reservoir 300 to travel. 
See Han Fig. 23. One would not necessarily want the guide arms 330 of adjacent separators 320 to come into contact with each other, as damage may occur to components. Providing separate penetration holes 314 precludes such contact and damage. 

9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2015-0062662 A (Han) in view of US 8,590,992 B2 (Lim) as applied to claim 1 above, and further in view of US 5,362,145 (Bird).
With respect to claim 9: Han’s drawer assembly is capable of being disassembled, due to the inclusion of screws. Han does not provide dimensions for the separator 320, although it is shown as a relatively thin component. Han does not disclose a round rod and storing as claimed.
Bird discloses a refrigerator shelf assembly 100 that includes a pair of cross braces 132 and 134 connecting between webs 128 and 130 of support brackets 114 and 116, to thereby hold the support brackets 114 and 116 in spaced parallel relation to each other. Bird Figs. 2 and 10-13 show there is space between the shelf panel 113 and the cross braces 132/134. Bird does not provide dimensions for the components, or for the spacing between the panel 113 and the cross braces 132/134. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the separator 320 to be of a size that enables fitting between Bird’s shelf panel 113 and cross braces 132/134, because it has been held that a change in size and/or relocation of the essential working parts of an invention involves only routine skill in the art.
Having the cross braces 132/134 lower is an obvious variation of Bird that naturally results in the claimed capability. Having the separator 320 of a different size is an obvious variation of Han that naturally results in the claimed capability.
Response to Arguments
The double patenting rejections made in the previous Office action are withdrawn.

The claim rejections under 35 U.S.C. § 112 made in the previous Office action are withdrawn.  New claim rejections under 35 U.S.C. § 112 are made above in this Office action, as necessitated by the amendment dated 23 March 2022. 
The claim rejections under 35 U.S.C. § 102 made in the previous Office action are withdrawn.  
The remarks regarding the rejections under 35 U.S.C. § 103 are rendered moot by the new grounds of rejection under 35 U.S.C. § 103 made above in this Office action. The new rejections are necessitated by the amendment dated 23 March 2022. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW M ROERSMA/           Primary Examiner, Art Unit 3637